



Exhibit 10.27


Framework for Awards of TSR Performance Shares


The following is the framework adopted by the Human Resources Committee (the
“Committee”) of the Board of Directors of Oshkosh Corporation (the “Company”)
for approving Awards of Performance Shares under the Oshkosh Corporation 2017
Incentive Stock and Awards Plan (the “Plan”) (capitalized terms used but not
defined herein are used as defined in the Plan):
1. Participants; Performance Shares. As to each specific Award of Performance
Shares, the Committee shall approve a list of Participants who will receive the
number of Performance Shares listed opposite their names on such list.
2. Award Calculation Schedule. The Committee will approve a schedule as to each
specific Award of Performance Shares that will set forth different percentiles
representing the extent to which the Performance Goal applicable to the Award is
achieved and a corresponding percentage of Award shares earned at each
percentile. Each Performance Share represents the right to receive a number of
Shares equal to the decimal equivalent of the percentage of Award shares earned
as reflected on such schedule based upon to the extent to which the Performance
Goal is achieved as reflected on such schedule, except that cash will be paid in
lieu of any fractional Share.
3. Performance Goal. The Performance Goal applicable to the Awards is total
shareholder return, which is the annualized rate of return reflecting stock
price appreciation plus cash equivalent distributions and reinvestment of
dividends as and when paid and the compounded effect of dividends paid on
reinvested dividends (“TSR”), for Shares, on the one hand, and for the group of
comparator companies reflected on a schedule to be approved by the Committee as
to each specific Award of Performance Shares (the “Benchmark Companies”), on the
other hand, for a performance period of approximately three years to be
designated by the Committee as to each specific Award of Performance Shares (the
“Performance Period”), assuming that $100 was invested in Shares and in the
stock of each of the Benchmark Companies at the beginning of the Performance
Period.
a. To determine TSR, the average of the closing market prices for the Shares and
the Benchmark Companies, respectively, for the first ten trading days of the
Performance Period and the average of the closing market prices for the Shares
and the Benchmark Companies, respectively, for the last ten trading days of the
Performance Period will be used.
b. The extent to which the Performance Goal is achieved will be determined by
computing TSR for each of the Benchmark Companies, ordering the Benchmark
Companies from lowest to highest based upon their respective TSR and determining
how TSR for the Shares compares on a percentile basis. For this purpose, TSR for
the Shares will equal or exceed a percentile only if it equals or exceeds the
lowest TSR for a Benchmark Company that falls at or above the percentile. How
TSR for the Shares compares on a percentile basis will then be applied to the
award calculation schedule that the Committee approved to determine the number
of Shares earned. Determinations will be made in a manner acceptable to the
Committee and certified in writing in a manner that complies with Code Section
162(m). The Company will deliver the Shares earned to the Participant promptly
after the determination of the number of Shares earned.
4. Termination of Employment; Change in Control.
a. If the employment of a Participant terminates due to Retirement, death or
Disability after the tenth trading day of the Performance Period and prior to
the end of the Performance Period and such termination occurs prior to a Change
in Control, then the Participant will receive a number of Shares in respect of
the Award equal to the product of (i) the number of Shares the Participant would
have received had the Performance Period ended on the date of termination
multiplied by (ii) a fraction the numerator of which is the number of days
elapsed in the Performance Period prior to such termination and the denominator
of which is the number of days in the full Performance Period. Such amount will
be calculated and paid promptly following the date of termination.
b. The Participant will forfeit any rights under the Award in each of the
following cases: (i) if the employment of a Participant terminates at any time
prior to the commencement of the Performance Period; (ii) if the employment of a
Participant terminates for reasons other than Retirement, death or Disability
prior to the end of the Performance Period and such termination occurs prior to
a Change in Control; or (iii) if the employment of a Participant terminates due
to Retirement, death or Disability during the first ten trading days of the
Performance Period and such termination occurs prior to a Change in Control.
c. In the event of a Change in Control after the commencement and prior to the
end of the Performance Period (and prior to a termination to which 4.a or 4.b
applies), a Participant will receive a number of Shares in respect of the Award
calculated as if the Performance Period ended on the date of the Change in
Control. Further, to determine TSR, (i) if the first public announcement of the
event giving rise to the Change in Control occurs on or prior to the tenth





--------------------------------------------------------------------------------





trading day of the Performance Period, then the average of the closing market
prices for the Shares and the Benchmark Companies, respectively, for the ten
trading days preceding the first public announcement of the event giving rise to
the Change in Control will be used in lieu of the average of the closing market
prices for the Shares and the Benchmark Companies, respectively, for the first
ten trading days of the Performance Period, but in no event will trading days
prior to the date the Award is approved be used and (ii) the Change in Control
Price will be used in lieu of the average of the closing market prices for the
Shares for the last ten trading days of the Performance Period. The amount
earned will be calculated and paid promptly following the date of the Change in
Control. Notwithstanding the foregoing, no acceleration of vesting, issuance of
shares or other payment shall occur under the foregoing to the extent the
Committee reasonably determines in good faith prior to the occurrence of a
Change in Control that the Award shall be honored or assumed, or new rights
substituted therefor (each such honored, assumed or substituted award
hereinafter called an "Alternative Award"), by the Participant's employer (or
the parent or a subsidiary of such employer) immediately following the Change in
Control, provided that any such Alternative Award must satisfy the conditions
set forth in Section 16(d) of the Plan.
d. In the event of a Change in Control after the end of the Performance Period
and prior to the delivery of any Shares earned in respect of the Award, a
Participant shall have the right to receive an amount of cash equal to the
product of the number of Shares earned and the Change in Control Price.
5. No Dividends. Performance Shares as such will not entitle a Participant to
receive dividend payments or dividend equivalent payments with respect to any
Shares. However, at such time as the Company delivers Shares earned to a
Participant, the Company will also deliver a number of Shares equal to the
quotient obtained by dividing (a) the aggregate amount of cash dividends that
the Company would have paid on the Shares earned over the course of the period
commencing at the start of the Performance Period and ending on the date of
delivery of the Shares earned had the Shares earned been outstanding on record
dates for dividends during such period by (b) the Fair Market Value of the
Shares on the date five business days prior to the date the Company delivers
Shares earned to a Participant.
6. Tax Matters.
a. A Participant may defer the delivery of Shares that are issuable in respect
of an Award pursuant to the Oshkosh Corporation Deferred Compensation Plan for
Directors and Officers by delivering an election prior to the date the Award is
approved.
b. To satisfy the federal, state and local withholding tax obligations of a
Participant arising in connection with an Award, the Company will withhold
Shares otherwise issuable under the Award having a Fair Market Value equal to
the amount to be withheld. However, the amount to be withheld will not exceed
the total minimum federal, state and local tax withholding obligations
associated with the transaction. If the number of Shares to be withheld shall
include a fractional share, then the number of Shares withheld shall be
increased to the next higher whole number, and the Company shall deliver to the
Participant cash in lieu of such fractional share representing such increase.
c. The Awards are intended to qualify as “performance-based compensation” under
Code Section 162(m).
7. Beneficiary. A Participant may from time to time designate in writing, in a
manner acceptable to the Company, a beneficiary to receive payment under the
Award after the Participant’s death.
8. Award Agreement. This framework constitutes an award agreement relating to
the Awards for purposes of the Plan.





